92 N.Y.2d 825 (1998)
699 N.E.2d 416
677 N.Y.S.2d 57
The People of the State of New York, Respondent,
v.
Ellen M. Lococo and Michael J. Lococo, Appellants.
The People of the State of New York, Respondent,
v.
Jeffrey Stanley, Appellant.
Court of Appeals of the State of New York.
Argued May 6, 1998
Decided June 4, 1998.
Kevin J. Bauer, Buffalo, for Ellen M. Lococo, appellant.
Richard T. Farrell, Brooklyn, for Michael J. Lococo, appellant.
Kevin J. Bauer, Buffalo, and Brown & Mohun, Depew, for Jeffrey Stanley, appellant.
Frank J. Clark, District Attorney of Erie County, Buffalo (Raymond C. Herman and J. Michael Marion of counsel), for respondent.
Chief Judge KAYE and Judges TITONE, BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY concur.
*827MEMORANDUM.
The order of the Erie County Court should be affirmed in each case.
Defendants contend that they did not waive their right to appeal the severity of the court's sentence. We disagree.
Each defendant voluntarily, knowingly and intelligently waived the right to appeal from any and all aspects of their case, including the severity of the sentence (see, People v Hidalgo, 91 N.Y.2d 733 [decided today]; People v Allen, 82 N.Y.2d 761; People v Seaberg, 74 N.Y.2d 1). While defendants did not know the specific sentence at the time of the waiver, they did know the maximum sentence the trial court could impose in its discretion. Since defendants knew the maximum exposure they could face upon pleading guilty, the waiver of their right to challenge the sentence in each case was knowing and intelligent (see, People v Hidalgo, supra; People v Callahan, 80 N.Y.2d 273).
In each case: Order affirmed in a memorandum.